Citation Nr: 0126458	
Decision Date: 11/16/01    Archive Date: 11/27/01

DOCKET NO.  00-22 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder.

2.  Entitlement to service connection for a bilateral leg 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from July 1971 to May 1972.  

The issues currently on appeal arise before the Board of 
Veterans' Appeals (Board) from an October 1999 rating 
decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Waco, Texas.

A videoconference hearing was conducted by the undersigned 
member of the Board in September 2001.


REMAND

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001).  VA regulations have also been revised as a 
result of these changes.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

Review of the service medical records shows that the veteran 
complained of numbness of the toes of both feet, for a period 
of two months, in November 1971.  

Postservice medical records are shown to exclusively consist 
of VA treatment records.  A VA hospital discharge summary, 
dated in April 2000, shows that in the course of the 
veteran's domiciliary admission peripheral vascular disease 
in both lower extremities was diagnosed.  A mild obstruction 
was noted in the arterial system from the posterior tibialis 
to the great toe in the right leg, and moderate obstruction 
was observed in the veteran's left leg.  A treatment record 
dated in April 2000, during the veteran's admission, shows 
that the veteran complained of bilateral foot pain.  In 
addition, a June 2000 outpatient record reveals that he 
complained of bilateral leg pain, worse in the left leg.  

In addition, review of a VA podiatry consult report, dated in 
October 2000, shows that the veteran complained of pain and 
numbness in the big toes on both feet.  The veteran claimed 
that he had experienced similar discomfort during his period 
of service in the early 1970's.  The diagnoses included 
hallux limitus and neuralgia of both halluces.  The report 
also indicated that the veteran was to be referred to 
prosthetics for semi-rigid custom orthotics with Morton's 
extensions and full-length soft top covers.  

The veteran testified in the course of his September 2001 
hearing that he had been recently informed by a VA treating 
podiatrist that, essentially, his current bilateral foot 
problems may be related to his inservice problems.  The 
veteran acknowledged that the VA examiner did not include 
this opinion as part of the treatment record.  The veteran 
also testified that his currently claimed bilateral foot 
disorder is the same as his claimed bilateral leg disorder, 
in that both conditions are manifested by a tingling 
sensation and constant aching.  

The Board observes that the veteran has not been afforded a 
VA examination.  As such, in view of these facts, and to 
ensure compliance with the VCAA, the Board is of the opinion 
that a thorough and contemporaneous VA examination should be 
conducted to ascertain the current nature, severity, and 
etiology of the veteran's claimed disorders.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  Specifically, a definite 
need to ascertain the current diagnosis(es) as well as to 
discern whether any diagnosed disorder is related to the 
veteran's inservice lower extremity-related difficulty with 
numbness is shown by the facts of the present case.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The veteran should be requested to 
identify all sources of recent medical 
treatment pertinent to the claimed issues 
regarding service connection.  He should 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified.  Copies of the medical 
records from all sources (not already in 
the claims folder) should then be 
requested.  All records obtained should 
be added to the claims folder. 

2.  The RO should take the appropriate 
action to obtain all VA treatment records 
associated with treatment afforded the 
veteran from the Temple VA Medical Center 
from October 2000 to the present.  

3.  A VA examination by an appropriate 
specialist should be performed in order 
to determine the nature, severity, and 
etiology of any bilateral foot and/or leg 
disorder. Any necessary tests and studies 
should be accomplished, and all clinical 
findings should be reported in detail. If 
a diagnosis is made, the examiner should 
opine whether it is at least as likely as 
not that the disorder(s) is related to 
the veteran's period of active service.  
The claims folder and a copy of this 
Remand must be made available to and 
thoroughly reviewed by the examiner prior 
to the examination.  A complete rationale 
for any opinion expressed should be 
included in the examination report.

4.  The RO must inform the veteran of the 
consequences of failing to report for the 
above-referenced VA examination without 
good cause as set forth in 38 C.F.R. § 
3.655 (2001).

5.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
further development is deemed necessary, 
or if the above-discussed development is 
incomplete, appropriate corrective action 
is to be implemented.

6.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issues on 
appeal.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for an examination may 
adversely affect the claim.  38 C.F.R. § 3.655 (2001).
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




